Citation Nr: 0403209	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  97-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This matter has been 
the subject of several remands over the course of the appeal.  
It has been returned to the Board following the hearing noted 
below.

The veteran testified at a video teleconference (VTC) in July 
2003 before the undersigned Veterans Law Judge, who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.  There was an earlier hearing before a Veterans Law 
Judge who is no longer at the Board.  A transcript of that 
hearing is also on file.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As noted, this case has been remanded a number of times for 
additional development but, unfortunately, still is not ready 
for appellate review.  The Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003).

The veteran's claim for service connection for PTSD was not 
final on the date the VCAA became effective.  The claim was 
filed before the VCAA was passed.  Although the Board notes a 
June 2002 VCAA notice letter for a claim for an increased 
rating, the Board notes no record in the claim file of a VCAA 
notice letter having been issued for the PTSD claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice should be provided and de novo review should be 
undertaken.

In part, since the last substantive remand Quartuccio has 
been promulgated, requiring, in part, additional notice.  
Additionally, there is now authority that Social Security 
records should be obtained.  In this case, while it is noted 
that the veteran has been awarded Social Security disability 
benefits, a request for records has not been made.

Further, the appellant has contended that he was in Vietnam.  
His service medical and personnel records do not confirm this 
fact.  The records on file indicate that the veteran spent 
his time in Thailand.  Attempts to verify any time in Vietnam 
have been unsuccessful.  It is not clear, however, that the 
appellant has been requested to provide any temporary orders 
or other evidence he may have that he was at least briefly in 
Vietnam.  

He has also contended, recently, that he sustained a shrapnel 
wound of the forehead which resulted in scarring.  This is 
not noted in the service medical records and he denied being 
wounded when seen by the VA in 1996.  Early records (1996) 
did not shown PTSD.  That diagnosis appears later.  
Reconciliation of these findings is needed.

As noted, a May 1996 VA examination report for mental 
disorders reflects the veteran was diagnosed with PTSD.  The 
Board notes that the report reflects that the examiner did 
not specifically relate any of the examination findings with 
the specific DSM-IV diagnostic criteria for PTSD.  Further, 
the Board also notes that no diagnostic tests were performed.  
See 38 C.F.R. § 4.125(a) (2003).  In light of the fact that 
all personnel records developed to date, to include the unit 
histories provided by the U.S. Army Research Center, reflect 
the veteran as never having been assigned to Vietnam, the 
Board finds that such psychological testing to include the 
Mississippi Combat Inventory might be helpful.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance and which complies with 
all legal precedents to date.  In 
addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file as 
concerns his claim for PTSD, and whether 
the RO intends to obtain any additional 
information.  Further, the veteran must 
be specifically informed as to what, if 
any, evidence he is to obtain, and what, 
if any, additional evidence the VA will 
obtain on his behalf.  In this letter, 
and as a result of this remand, the 
veteran is specifically informed that he 
should submit any evidence that he has 
that he was actually in Vietnam, to 
include temporary orders that may be in 
his position.  As noted in above, records 
that the VA has been able to obtain show 
that he was only in Thailand.

2.  The RO should, with the appellant's 
assistance as needed, attempt to obtain a 
copy of any decision awarding Social 
Security disability benefits and the 
medical records used in consideration 
thereof.  If records are for some reason 
unavailable, the attempts made to obtain 
the records should be clearly documented.

3.  After the above is complete, and 
whether records are obtained or not, the 
RO should arrange for an appropriate 
psychological and psychiatric 
examination(s) for the veteran.  The 
psychiatric examination, after 
psychological testing is accomplished, 
should be accomplished by a Board of two 
(2) psychiatrists.  Ensure the claim 
files are provided to the examiner(s) and 
request that all appropriate diagnostic 
tests for PTSD be performed.  After 
examining the veteran, reviewing the 
psychological testing results, and 
reviewing the claims folders, the 
examiners should diagnosis any acquired 
psychiatric present.  If PTSD is found, 
the specific stressor should be set 
forth, to include whether in-service or 
thereafter.  If other psychiatric 
pathology is present, the etiology should 
be described to the extent possible.  To 
the extent a determination cannot be made 
without resort to speculation, that too 
should be noted in the examination 
reports.

4.  After all the above is completed, the 
RO shall perform a de novo review all of 
the evidence obtained.  If the benefit 
sought on appeal remains denied, a SSOC 
should be issued to the veteran and, 
after the requisite period for response, 
if all is in order, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



